

	

		II

		109th CONGRESS

		2d Session

		S. 2181

		IN THE SENATE OF THE UNITED STATES

		

			January 20, 2006

			Mr.

			 Lautenberg (for himself, Ms.

			 Snowe, Mr. Schumer,

			 Mr. Coleman, Mrs. Feinstein, Mr.

			 Pryor, Mr. DeWine,

			 Mrs. Boxer, Mr.

			 Menendez, Ms. Collins,

			 Mr. Dayton, Mr.

			 Reed, Mr. Jeffords,

			 Mrs. Lincoln, Mr. Leahy, Mr.

			 Wyden, Ms. Stabenow,

			 Mr. Johnson, Mr. Kennedy, Mr.

			 Dorgan, Mr. Lieberman,

			 Mrs. Clinton, Mr. Chafee, and Mr.

			 Dodd) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security Act to provide

		  for an offset from the Medicaid clawback for State prescription drug

		  expenditures for covered part D drugs for Medicare

		  beneficiaries.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Medicare State Reimbursement Act

			 of 2006.

		2.Federal

			 responsibility for State prescription drug expenditures for covered part D

			 drugs for medicare beneficiariesSection 1935(c) of the Social Security Act

			 (42 U.S.C. 1396v(c)) is amended—

			(1)in paragraph

			 (1)(A), by striking Each of the 50 States and inserting

			 Subject to paragraph (7), each of the 50 States; and

			(2)by adding at the

			 end the following new paragraph:

				

					(7)Offset for

				State prescription drug expenditures for covered part D drugs for medicare

				beneficiaries

						(A)In

				generalThe amount of payment for a month (beginning with January

				2006) under paragraph (1) shall be reduced by an amount equal to the sum

				of—

							(i)the amount (as

				documented by the State) that the State expended during the month for payment

				for covered part D drugs for part D eligible individuals who are enrolled in a

				prescription drug plan under part D of title XVIII but were unable to access on

				a timely basis prescription drug benefits to which they were entitled under

				such plan; and

							(ii)interest on such

				amount (for the period beginning on the day after the date on which an

				expenditure described in subparagraph (A) is made and ending on the date on

				which payment is made under paragraph (1)) at a rate equal to the weighted

				average of interest on 3-month marketable Treasury securities determined for

				such period, increased by 0.1 percentage point.

							(B)Recovery of

				reduced payment from prescription drug plansThe Secretary shall provide for recovery of

				payment reductions made under subparagraph (A) from those prescription drug

				plans under part D of title XVIII or MA–PD plans under part C of such title

				that would otherwise be responsible for the expenditures described in

				subparagraph (A)(i). Any such amounts recovered shall be deposited into the

				Medicare Prescription Drug Account in the Federal Supplementary Medical

				Insurance Trust

				Fund.

						.

			

